DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 10/14/2021 have been considered and an action on the merits follows regarding claims 1-3,5-16,18-24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “an elastic portion encircling the first open of the tube”, it is unclear “an elastic portion” in claim 18 is the same or different from a portion made of the elastic material in claim 16?
Claim 19 recites “ an elastic material encircling the tube”, it is unclear “an elastic material” in claim 19 is the same or different from the elastic material in claim 16?
Claims 22-23 are rejected as being indefinite as claims 22-23 are dependent on claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,5 are rejected under 35 U.S.C. 103 as being unpatentable over Weissleder (US 20100292622)(hereinafter Weissleder).
Regarding claim 1, Weissleder teaches a thigh pad (fig 9) for protecting a strike area on the user’s first thigh, comprising:
	a belt configured to encircle the user’s waist (annotated fig 9);
	a single tube of flexible material (elasticized neoprene) having opposing first and second open ends and configured to encircle the first thigh during use, with the flexible material extending from the first open end to the second open end around a longitudinal axis and configured to exert a compressive force on the first thigh during use (abstract), the tube having an inner side adjacent the user’s second thigh and an outer side opposite thereto and further having a front side and opposing back side, the tube sized to extend from the first open end just above the user’s knee to the second open end at a height of the user crotch while still encircling the user’s first thigh (fig 1);
	padding (para [0060], inside the pouch 19 can be compression pads) connected to and extending along the front and outer side of the tube, the padding being sized to cover at least a majority of the strike area located vertically between the knee and the navel (fig 9, the padding in the pouch is below the belt and above the bottom end of the tube), the padding not extending along the inner side of the tube that is located between the user’s thighs during use (fig 9) and, at least a majority of the padding being flexible padding having no impact sheets (padding comprising compression pads); 
	a connecting strip of flexible material (elasticized neoprene) extending between the belt and the front side of the tube (fig 1 and annotated fig 9) to position the tube vertically relative to the belt, the connecting strip not being connected to at least the back side of the tube adjacent the inner side of the tube (annotated fig 9);
	wherein at least a portion of the single tube includes an elastic material resiliently urging the tube toward the user’s first thigh during use (the tube includes an elastic neoprene which is compression material).
	
    PNG
    media_image1.png
    357
    524
    media_image1.png
    Greyscale

	Weissleder does not teach padding extending along the front and outer side of the tube over an arc of 180 degree to 220 degree measured relative to a longitudinal axis of the tube. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of degree of the arc in order to achieve an optimal compression effect on the lower body part, since discovering the optimum or workable ranges of the angle of the arc of the padding involves only routine skill in the art. In re Aller, 105 USPQ 233.
	The padding of Weissleder does not really show being configured to extend laterally from a vertical line along the inner side of the patella around the outside of the leg and hip to a back of the first thigh. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the padding of Weissleder configured to extend laterally from a vertical line along the inner side of the patella around the outside of the leg and hip to a back of the first thigh for the benefit of providing more compression effect on the user’s thigh along with the compression effect of the neoprene layer of the brace. And it is noted that the device of Weissleder will fit differently with different user’s figures depending on how to adjust the device on the user’s body part. 
	Regarding claim 2, Weissleder teaches the padding (in the pouch 19) is further connected to and extends along the connecting strip between the belt and the second open end of the tube (fig 9), and wherein the top of the connecting strip extends laterally from a location vertically above the user’s crotch to the back side of the user’s hip (fig 1).
	Regarding claim 5, Weissleder teaches the padding has a front, inner edge extending along a parasagittal plane configured to extend along the inner side of the patella (fig 9, depending on the use of the garment and depending on the fit of the garment on the user, the front inner edge of the padding configured to extending along a parasagittal plane configured to extend along the inner side of the patella).
Claims 3, 6-8, 10-13, 15-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weissleder (US 20100292622) in view of Williford (US 5652957)(hereinafter Williford) .
Regarding claim 3, Weissleder does not teach the padding includes a top portion extending above the belt and configured to extend upwards to the level of the user’s belly button and laterally to a location above and on the back side of the user’s hip. However, in the same field of protection for lower body part, Williford teaches the padding (46) includes a top portion extending above the belt (30) and configured to extend upwards to the level of the user’s belly button and laterally to a location above and on the back side of the user’s hip (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the padding of Weissleder including a top portion extending above the belt and configured to extend upwards to the level of the user’s belly button and laterally to a location above and on the back side of the user’s hip as taught by Williford for the benefit of providing protection for the hip and lower back portion when using the compression brace.
Regarding claim 6, Weissleder teaches the elastic material encircles the tube and at least a portion of the padding (fig 1 and fig 9, the tube is made of elastic neoprene).
Regarding claim 7, Weissleder teaches the tube comprises an inner layer (fig 9,as the tube comprising a portion of the pouch 19, then the tube comprising an inner layer of the pouch 19) and an outer layer (an outer layer of the pouch 19) and the padding is contained between those two layers of fabric (para [0060]).

    PNG
    media_image2.png
    409
    554
    media_image2.png
    Greyscale

Regarding claim 8, Weissleder teaches the tube is configured to fit an average sized user’s body of one the designated sizes: large, medium and small, such that the tube extends from above the average sized user’s knee of the designated size to just below the user crotch during use (fig 1, Weissleder teaches the tube is made of elastic neoprene and adjustable by the Velcro straps, then the tube is configured to fit an average sized user’s body of one the designated sizes: large, medium and small).
Regarding claim 10, Weissleder teaches the padding (compression pad in the pouch 19) connected to the tube is configured to cover a substantially majority of the strike area enclosed by the tube during use (fig 9).
Regarding claim 11, the modified Weissleder teaches the padding connected to the tube and connecting strip and top portion is configured to cover a substantial majority of the strike (Weissleder, fig 9, Williford, fig 3).
Regarding claim 12, Weissleder teaches the connecting strip is permanently connected to the belt which has a front and back strap, each strap having a length measured from the padding to a distal end of the respective strap, the back strap having a length that is longer than the front strap (annotated fig 9).

    PNG
    media_image3.png
    331
    492
    media_image3.png
    Greyscale

Weissleder does not explicitly teach the back strap having a length that is 2 to 4 times longer than the front strap. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of length differences between the front and back strap from 2-4 times for the benefit of fitting different sizes of users. In re Aller, 105 USPQ 233.
Regarding claim 13, Weissleder teaches the connecting strip is permanently connected to the belt with a belt Velcro fastener located so that when the padding on the front of the tube covers the front of the user’s leg, the belt Velcro fastener is between the sagittal plane and the mid-frontal plane on the side of the user’s body opposite the pad (fig 1). 
Weissleder does not teach a belt buckle. However, in the same field of endeavor, Williford teaches the belt with a belt buckle (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the Velcro fastener of the belt of Weissleder with the belt buckle as taught by Williford for the benefit of providing the same method of fastening two parts of the belt section together and it is common in the art to replace the Velcro fastener with other fasteners with the same function of attachment such as buttons, buckles, snaps …
Regarding claim 15, Weissleder does not explicitly teach the tube has a diameter that is larger at the second open end than at the first open end by 0.5 to 5 inches. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of diameter differences, i.e. 0.5 to 5 inches between the top and the bottom of the tube of Weissleder for the benefit of fitting different sizes of user’s thigh. In re Aller, 105 USPQ 233.
Regarding claim 16, Weissleder teaches a pad (fig 9) for a user’s thigh that is adjacent the user’s glove arm comprising:
a flexible pad body (compression pad contained in the pouch 19) having no impact sheets and configured to cover the user’s thigh and groin opposite the user ‘s pitching arm, the pad body configured not to extend between user’s legs at the mid-frontal plane and not extending onto the back of the leg at the sagittal plane (fig 9);
a tube (annotated fig 9) configured to encircle the user’s thigh and connected to the pad body (fig 9), the tube sized to extend from a first open end just above the user’s knee to a second open end at a height of the user’s crotch while still encircling the user’s thigh (fig 1), the tube having at least a portion made of elastic material (elastic neoprene) that resiliently holds the pad body to the user’s leg during use, the elastic material extending from the first open end to the second open end around a longitudinal axis (fig 1), wherein the pad body extends along the tube over an arc (fig 9); and
a belt having a front end and back end with a Velcro fastener to releasably connect the belt ends together, the belt connected to the pad body to be located at or just above the hips and being long enough to encircle the user’s waist at that location, the belt not being connected to any thigh pad for the user’s other thigh that is adjacent the user’s pitching arm (fig 1,9).

    PNG
    media_image1.png
    357
    524
    media_image1.png
    Greyscale

Weissleder does not teach padding extending along the front and outer side of the tube over an arc of 180 degree to 220 degree measured relative to a longitudinal axis of the tube. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of degree of the arc in order to achieve an optimal compression effect on the lower body part, since discovering the optimum or workable ranges of the angle of the arc of the padding involves only routine skill in the art. In re Aller, 105 USPQ 233.
The pad body of Weissleder does not really show being configured to extend in the lateral direction from a parasagittal plane along the Sagittal side of the patella and extending past the outside of the thigh at the mid-frontal plane and onto the back of the thigh and past the hip, and to extend vertically from the pitcher's knee to the level of the pitcher's navel and above the hip. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the padding of Weissleder configured to extend in the lateral direction from a parasagittal plane along the Sagittal side of the patella and extending past the outside of the thigh at the mid-frontal plane and onto the back of the thigh and past the hip, and to extend vertically from the pitcher's knee to the level of the pitcher's navel and above the hip for the benefit of providing more compression effect on the user’s thigh along with the compression effect of the neoprene layer of the brace. And it is noted that the device of Weissleder will fit differently with different user’s figures depending on how to adjust the device on the user’s body part.
Weissleder does not teach the pad body includes a top portion extending above the belt. However, in the same field of protection for lower body part, Williford teaches the padding (46) includes a top portion extending above the belt (30) (fig 3); Williford also teaches the pad body connected to the belt so the pad body can cover at least a portion of the front and back of the user’s thigh adjacent the user’s glove arm during use. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the padding of Weissleder including a top portion extending above the belt as taught by Williford for the benefit of providing protection for the hip and lower back portion when using the compression brace.
Regarding claim 18, Weissleder teaches an elastic portion encircling the first open end of the tube to urge the tube toward the user’s leg during use (the tube comprising elastic neoprene at the first open end to urge the tube toward the user’s leg during use).
Regarding claim 19, Weissleder teaches the tube includes an elastic material (elastic neoprene) encircling the tube and resiliently urging the tube toward the user’s thigh during use.
Regarding claim 20, Weissleder teaches the pad includes two layers of fabric with the pad body located between the two layers of fabric (fig 9, the compression pad is in the pouch 19, which is part of the brace system) and with at least one of the at least two layers of the fabric defining at least a portion of the tube (annotated fig 9, the overlapped portion of the pad and the tube defining at least a portion of the tube).

    PNG
    media_image2.png
    409
    554
    media_image2.png
    Greyscale

Regarding claim 21, Weissleder does not teach the tube has a diameter at the second open end that is larger than a diameter of the first open end by 0.5 to 5 inches. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of diameter differences, i.e. 0.5 to 5 inches between the top and the bottom of the tube of Weissleder for the benefit of fitting different sizes of user’s thigh. In re Aller, 105 USPQ 233.
Regarding claim 22, Weissleder does not teach the pad body is from 0.2 to 0.8 inches thick. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of pad thickness, i.e. 0.2 to 0.8 inches in order to provide optimal protection for the user’s thigh. In re Aller, 105 USPQ 233.
Regarding claim 23, the modified Weissleder teaches the belt has a separate front and back strap each connected to an opposing side of the pad body (annotated fig 9).

    PNG
    media_image4.png
    290
    481
    media_image4.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weissleder (US 20100292622) in view of Williford (US 5652957),further in view of Conolly (US 20150257461)(hereinafter Conolly).
Regarding claim 9, Weissleder teaches the padding is compression pad. Weissleder does not explicitly teach the padding comprises neoprene. However, in the same field of endeavor, Conolly teaches in fig 3, the inner laminate 32 and the outer laminate 33 comprising neoprene. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the padding of Weissleder with the neoprene material of Conolly for the benefit of providing flexibility and durability to the padding layer. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weissleder (US 20100292622) in view of Williford (US 5652957), further in view of Bennett (US 20110072545)(hereinafter Bennett).
Regarding claim 14, Weissleder does not teach a cutout in the padding around the user’s crotch, the cutout extending away from the sagittal plane in a lateral direction. However, Weissleder teaches a cutout in the compression brace around the user’s crotch and the padding contained in the pouch 19 at the inner layer of the compression brace. And in the same field of endeavor, Bennett teaches a cutout in the padding (20) around the user’s crotch, the cutout extending away from the sagittal plane in a lateral direction (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the compression pad of Weissleder comprising a cutout in around the user’s crotch and extending away from the sagittal plane in a lateral direction as taught by Bennett for the benefit of providing more compression effect on the user’s thigh along with the compression effect of the neoprene layer of the brace.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Weissleder (US 20100292622) in view of Williford (US 5652957), further in view of Finnell (US 5830168)(hereinafter Finnell).
Regarding claim 24, Weissleder does not teach the belt comprises a strap with one of a hook and loop fastener and the pad body includes the other of a hook or loop fastener. However, in the same field of endeavor, Finnell teaches in fig 6, a flexible pad 62 using patches of a hooks and loops fastening system and strips of Velcro 66 is provided on the belt to retain the cushion 62 (column 5, lines 29-39). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pad body attached to the belt with hook and loop fastener as taught by Finnell for the benefit of adjusting the position of the pad according to the user’s desired. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732